Citation Nr: 1212442	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  07-00 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from October 1964 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for total disability based on individual unemployability (TDIU) was previously remanded by the Board in October 2010 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

In this regard, TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

If, however, a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director, Compensation and Pension Service for extra-schedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service- connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The record includes a December 2010 VA examination report that, in pertinent part, indicates that the Veteran's hearing loss, without regard to other disabilities, would not render him unable to perform a variety of sedentary or physical tasks for employment purposes but noted that he would have a difficult time communicating in a work environment, especially in the presence of background noise or when the speaker is not facing him and also opined that the Veteran may have difficulty hearing/communicating by telephone.  In a January 2011 VA examination report, the examiner indicated that the Veteran is unemployable in physically demanding jobs due to his service-connected COPD.  He noted that the Veteran was not able to complete PFTs in October 2009 to dyspnea, and physical employment roles require more effort than PFTs.  However, the examiner opined that  the Veteran's service-connected COPD would not prevent employment in a predominantly sedentary role such as telephone sales/representative, office/clerical work, retail sales with limited walking, or data entry.  

The Board itself cannot assign an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Since the Board itself cannot assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (C&P) Services for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.  In fact, most recently, the Court held that although the Board is precluded from initially assigning an extra-schedular rating, there is no restriction on the Board's ability to review the adjudication of an extra-schedular rating once the Director of C&P determines that an extra-schedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009).  See also Floyd, 9 Vet. App. at 96-97 (stating that once Board properly refers an extra-schedular rating issue to Director of C&P for review, appellant may "continue[ ] to appeal the extra-schedular rating aspect of this claim").

In the present case, the Director of Compensation and Pension has not yet made this initial determination. Although it will result in additional delay in adjudicating the appeal, a remand is required in light of the examination reports dated in December 2010 and January 2011 for the Director of Compensation and Pension to determine if an extra-schedular rating is warranted for TDIU under 38 C.F.R. § 4.16(b).

The appellant submitted correspondence in May 2006 stating that he desired a personal hearing before a Decision Review Officer (DRO).  A review of the record indicates that this hearing has not been scheduled nor is there any indication that the Veteran withdrew the request.  The Veteran has a right to a hearing. 38 U.S.C.A. § 7107(b); 38 C.F.R. §§ 3.103(c), 20.700.  DRO hearings are scheduled by and held at the RO.

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Schedule the Veteran for a hearing before a DRO at the RO.  

2.  After conducting the hearing, or if such is cancelled, withdrawn, or the Veteran fails to report without good cause to reschedule, the AMC/RO should submit the issue of entitlement to a TDIU to the Director of Compensation and Pension Service for an extra-schedular evaluation under 38 C.F.R. § 4.16(b).  

An extra-schedular evaluation under 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is rendered unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See VAOPGCPREC 6-96.  All of the Veteran's service-connected disabilities, as well as his employment history, educational and vocational attainment and all other factors having a bearing on his employability (or lack thereof) should be considered under 38 C.F.R. § 4.16(b).  In that regard, the Director's attention is directed to the VA examinations dated in December 2010 and January 2011, and the September 1, 2005, VA ambulatory care note indicating that it was highly unlikely the Veteran would be able to obtain gainful employment.

3.  After the requested development has been completed, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case (SSOC), which considers evidence added to the file and Virtual VA following the issuance of the supplemental statement of the case in September 2011.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable laws and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


